82 F.3d 408
Jonathan Wadleigh, Joanne Wadleigh, Dana Kuhn, Thomas Fahey,Frances Fahey, Joseph Walker, Rachel Walker, WalterErickson, Maria Erickson, Susan Collins, Estate of RobertCollins, Jack Stevens, Linda Stevens, parents of JeffreyStevens, Larry Burr, Juanita Burr, Estate of Michael RyanBurr, Samuel Thomas, Joanne Thomas, Estate of MatthewThomas, Charles Turner, Constance Turner, Parents ofChristopher Turner, Linda Lewis, Jerry L. Lewis, Jerry GrantLewis, Martha Dougherty,
NO. 95-7644
United States Court of Appeals,Third Circuit.
Mar 14, 1996
Appeal From:  M.D.Pa., No. 93-cv-05969

1
VACATED.